—In a family offense proceeding pursuant to Family Court Act article 8, the appeal is from an order of protection of the Family Court, Westchester County (Edlitz, J.), entered October 27, 1998, which, after a hearing, inter alia, revoked the appellant’s license to carry firearms.
Ordered that the order is affirmed, without costs or disbursements.
The question of whether the appellant threatened the use of a deadly weapon (see, Family Ct Act § 842-a [2] [a]) was a disputed factual issue for the court to resolve. As the trier of fact, the Family Court’s determination regarding the credibility of witnesses is entitled to great weight (see, Matter of Hendrick v DiRusso, 264 AD2d 523; Matter of Tibichrani v Debs, 230 AD2d 746). Its determination in that regard is not against the weight of the evidence. Therefore, the revocation by the Family Court of the appellant’s license to carry firearms was not improper (see, Family Ct Act § 842-a [2] [a]). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.